Exhibit 10.7

         
 
  (STATE OF NEW JERSEY SEAL) [w63476w6347601.gif]    
 
  Department of Human Services    
 
  Division of Medical Assistance And Health Services    
 
  PO Box 712    
Jon S. Corzine
  Trenton NJ 08625-0712   Jennifer Velez
Governor
  Telephone 1-800-356-1561   Commissioner
 
       
 
      John R. Guhl
 
  May 8, 2008   Director

Peter D. Haytaian
President and Chief Executive Officer
AMERIGROUP New Jersey, Inc.
399 Thornall Street, 9th Floor
Edison, NJ 8837
Dear Mr. Haytaian:
Enclosed is an HMO contract amendment that extends the contract for one year to
June 30, 2009 with the new capitation rate, effective July 1, 2008. All other
terms of the current contract remain in full force and effect. We are rescinding
the previous contract amendment that would have extended the HMO contract for
one month to July 31, 2008.
Please review and return five original signed copies to the Office of Managed
Health Care by May 21, 2008. If you have any questions, please do not hesitate
to call me at 609-588-2705.

            Sincerely,
      -s- Jill Simone, MD [w63476w6347602.gif]       Jill Simone, MD     
Executive Director
Office of Managed Health Care     

JS
Enclosure

c:   John R. Guhl
David Lowenthal
John Koehn

New Jersey Is An Equal Opportunity Employer • Printed on Recycled Paper and
Recyclable

 



--------------------------------------------------------------------------------



 



STATE OF NEW JERSEY
DEPARTMENT OF HUMAN SERVICES
DIVISION OF MEDICAL ASSISTANCE AND HEALTH SERVICES
AND
AMERIGROUP NEW JERSEY, INC.
AGREEMENT TO PROVIDE HMO SERVICES
In accordance with Article 7, sections 7.11.2A, 7.11.2B, and 7.12.1 of the
contract between AMERIGROUP New Jersey, Inc. and the State of New Jersey,
Department of Human Services, Division of Medical Assistance and Health Services
(DMAHS), effective date October 1, 2000, all parties agree that the contract
shall be amended, effective July 1, 2008, as follows:
Appendix, Section C, “Capitation Rates” shall be revised as reflected in SFY
2009 Capitation Rates attached hereto and incorporated herein.

 



--------------------------------------------------------------------------------



 



All other terms and conditions of the October 1, 2000 contract and subsequent
amendments remain unchanged except as noted above.
The contracting parties indicate their agreement by their signature.

                  AMERIGROUP NEW JERSEY, INC.           State of New Jersey
 
              Department of Human Services
 
               
BY:
          BY:    
 
               
 
              John R. Guhl
 
               
TITLE:
  President & CEO       TITLE:   DIRECTOR, DMAHS
 
               
 
               
DATE:
  May 13, 2008       DATE:    
 
               

         
 
  APPROVED AS TO FORM ONLY    
 
       
 
  Anne Milgram    
 
       
 
  ATTORNEY GENERAL    
 
       
 
  STATE OF NEW JERSEY    
 
       
BY:
       
 
       
 
       
 
  Deputy Attorney General    
 
       
DATE:
       
 
       

 



--------------------------------------------------------------------------------



 



SFY09 Rates
Contract Period: 07/01/08 - 06/30/09

                      Category   Age/Sex   Northern   Central   Southern  
Statewide
AFDC / DYFS / KidCare A / New Jersey Care Children
  Newborn                
AFDC / DYFS / KidCare A / New Jersey Care Children
  75 dys - 2 yrs M&F                
AFDC / DYFS / KidCare A / New Jersey Care Children / NJCPW
  2 - 20.99 M&F                
AFDC / NJCPW
  21 - 44.99 Female                
AFDC
  21 - 44.99 Male                
AFDC / NJCPW
  45+ M&F                
Non ABD-DDD (including Home Health Add-On)
  All                
Aged with Medicare
  All                
Blind/Disabled with Medicare and Other Dual Eligibles
  < 45 M&F                
Blind/Disabled with Medicare and Other Dual Eligibles
  45+ M&F                
ABD-DDD with Medicare and Other Dual Eligibles
  All                 ABD (including AIDS & DDD) without Medicare   All  
***REDACTED***

KidCare B&C
  Newborn                
KidCare B&C
  < 2 M&F                
KidCare B&C
  Youth                
KidCare D
  Newborn                
KidCare D
  < 2 M&F                
KidCare D
  Youth                
FamilyCare Parents 0-200% / FamilyCare Adults and Health Access / Adult
Restricted Aliens
  21 - 44.99 Female                
FamilyCare Parents 0-200% / FamilyCare Adults and Health Access / Adult
Restricted Aliens
  21 - 44.99 Male                
FamilyCare Parents 0-200% / FamilyCare Adults and Health Access /Adult
Restricted Aliens
  45+ M&F                
AIDS-ABD with Medicare and Other Dual Eligibles
  All                
AIDS-Non-ABD
  All                
AIDS-ABD with Medicare and Other Dual Eligibles DDD (Including Behavioral Health
Add-On)
  All                
AIDS-Non-ABD DDD (including Behavioral Health Add-On)
  All                
Add-On-Behavioral Health-DDD w/ Medicare
  All                
Add-On-Behavioral Health-DDD w/o Medicare
  All                
Maternity
  All                

Note:
The ABD without Medicare rate above assume a 1.00 Risk Adjustment Rate Factor.
This SFY09 rates represent the average of the FFS and HMO populations. The
expected SFY09 HMO average risk score factors is less than 1.00.

 